DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 03/22/2021 and 06/23/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim(s) 1-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 5052816; hereinafter Nakamura) in view of Nolleck et al. (US 20100306998).
Regarding claim 1, Nakamura teaches in figure(s) 1-5 a substrate inspection apparatus for inspecting insertion states of a plurality of pins inserted into a substrate, comprising: 
a plurality of light sources (laser radiation apparatus 15; figures 1-3) configured to emit pattern light (beam 6) onto a first substrate (pins on IC 30, board 9) into which a plurality of first pins (leads 9a,9a1..9a8,4; figures 2,4,5) is inserted by the pin insertion apparatus (circuit board 9); 

    PNG
    media_image1.png
    408
    386
    media_image1.png
    Greyscale

an image sensor (photographic apparatus 22, image processing 23; figure 2) configured to receive the pattern light reflected from each of the plurality of first pins (9a*,4); 
(col. 3 lines 40-45 :-  a standard temperature distribution-pattern is previously processed by image processing and stored in a memory of a computer) configured to store pin insertion reference information indicating a reference height and a reference position set for each of the plurality of first pins (col. 4 lines 1-10 :- area L indicates the portion of the object to be heated, the area N indicates the soldered portion of the object and the area M indicates the lead wire between the portion of the object to be heated and the soldered portion of the object with respect to elevation drive circuit 26; figures 1,2,4A); and 
at least one processor (CPU 24), 
wherein the at least one processor is configured to: 
generate pin insertion state information (col. 1 lines 5-20 :-  soldering condition of the soldered portions is inspected through its temperature distribution; figures 4A-4B) indicating an insertion state of each of the plurality of first pins by using the pattern light reflected from each of the plurality of first pins received by the image sensor (col. 3 lines 35-40 :- By command from the CPU 24, a display apparatus 25 displays temperature distribution-state on all heated lead wires 9a--9a of the soldered IC 30); 
detect at least one second pin (defected pins 9a9, 9a3, 9a7, 9a8; figures 4,5) having an insertion defect from among the plurality of first pins by using at least one of the pin insertion reference information and the pin insertion state information of each of the plurality of first pins (col. 1 lines 55-65 :-  measuring relative phenomenon of heat transfer on a plurality of junctions as a surface.); 
Nakamura does not teach explicitly a communication circuit configured to communicate with a pin insertion apparatus for inserting the pins into the substrate; 

control the communication circuit to transmit the control signal to the pin insertion apparatus.
However, Nolleck teaches in figure(s) 1 a communication circuit configured to communicate (communication line 29 with pin inspection apparatus 17; figure 1) with a pin insertion apparatus (13) for inserting the pins into the substrate (5); 

    PNG
    media_image2.png
    334
    372
    media_image2.png
    Greyscale

generate a control signal for adjusting at least one first process parameter among a plurality of process parameters of the pin insertion apparatus (para. 18 - procedure for fitting printed circuit boards with contact pins comprises comparing the measured angle of insertion with a pre-determined angle of insertion and readjusting the insertion device if the difference between the measured angle of insertion and the pre-determined angle of insertion exceeds a pre-determined tolerance limit.), based on the pin insertion state information for the at least one second pin (para. 34 - pin inspection apparatus 17 generates and transmits a control signal over the line 29 for readjusting the pin insertion apparatus 13); and 
(29) to transmit the control signal to the pin insertion apparatus (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakamura by having a communication circuit configured to communicate with a pin insertion apparatus for inserting the pins into the substrate; generate a control signal for adjusting at least one first process parameter among a plurality of process parameters of the pin insertion apparatus, based on the pin insertion state information for the at least one second pin; and control the communication circuit to transmit the control signal to the pin insertion apparatus as taught by Nolleck in order to perform necessary communication, control and adjustment of pin insertion apparatus as evidenced by "measuring device (3) may connect to the insertion device (1) in such a way that a resulting measurement, taken by the measuring device (3), may be transmitted to the insertion device (1), which is capable of readjustment in response to the transmitted resulting measurement" (abstract of Nolleck).

Regarding claim 2, Nakamura teaches in figure(s) 1-5 the apparatus of Claim 1, wherein the pin insertion state information includes information indicating a pin tip height (N; figure 1), information indicating a pin shoulder height (L), information indicating a pin tip position (position of 102), and information indicating a pin insertion position (soldered portion 5).

Regarding claim 3, Nakamura in view of Nolleck teaches the apparatus of Claim 1, 
Nolleck additionally teaches in figure(s) 1 wherein the plurality of process parameters includes a process parameter for adjusting a pin insertion force, a process parameter for adjusting a pin insertion position, a process parameter for adjusting a pin insertion speed (clm. 23 - determined from the relative speed of motion between the contact pin and the printed circuit board), a process parameter for adjusting a movement speed of a pin insertion head used for pin insertion, and a process parameter for adjusting a position of an anvil.

Regarding claim 4, Nakamura teaches in figure(s) 1-5 the apparatus of Claim 1, wherein the at least one processor is configured to: 
identify a reference position of each of the plurality of first pins based on the pin insertion reference information; 
identify a pin insertion position of each of the plurality of first pins based on the pin insertion state information; 
calculate a difference between the reference position and the pin insertion position of each of the plurality of first pins; and 
if at least one pin in which the calculated difference is equal to or greater than a preset first threshold value is detected from among the plurality of first pins, determine the detected at least one pin as the at least one second pin having the insertion defect (col. 2 lines 15-25 :- thermogram exhibiting temperature distribution of the junctions is processed by image processing to produce an image which clearly shows perfectly joined portions and imperfectly joined portions of the junctions … the object to be measured is nondefective or not by comparing this image with the standard temperature-pattern which is preprocessed by image processing; figures 4).

Regarding claim 5, Nakamura in view of Nolleck teaches the apparatus of Claim 4, 
Nolleck additionally teaches in figure(s) 1 wherein the at least one processor is configured to: determine at least one process parameter available for adjusting the difference between the reference position and the pin insertion position of the at least one second pin among the plurality of process parameters (para. 2 - check the position of the tips of the pins. However, this can only determine if the circumference of wobble, of the inserted contact pins, is below the tolerance limits specified by the test matrices), as the at least one first process parameter; and generate the control signal for adjusting the at least one first process parameter such that the difference between the reference position and the pin insertion position of the at least one second pin becomes less than the first threshold value (para. 6 - insertion device may be readjusted in response to the transmitted resulting measurement).

Regarding claim 6, Nakamura teaches in figure(s) 1-5 the apparatus of Claim 1, wherein the at least one processor is configured to: 
calculate a difference between a pin tip position and a pin insertion position of each of the plurality of first pins identified based on the pin insertion state information; and if at least one pin in which the calculated difference is equal to or greater than a (col. 4 lines 10-15 :-  soldering is determined to be nondefective in the junctions of the lead wires 9a.sub.1, 9a.sub.2, 9a.sub.4 and 9a.sub.6, insufficient in the junction of the lead wire 9a.sub.3, having a blow hole in 9a.sub.5, having a bridge formed over 9a.sub.7 and 9a.sub.8 and having solder peeling off in 9a.sub.9; figures 4).

Regarding claim 7, Nakamura in view of Nolleck teaches the apparatus of Claim 6, 
Nolleck additionally teaches in figure(s) 1 wherein the at least one processor is configured to: determine at least one process parameter available for adjusting the difference between the reference position and the pin insertion position of the at least one second pin among the plurality of process parameters (para. 2 - check the position of the tips of the pins. However, this can only determine if the circumference of wobble, of the inserted contact pins, is below the tolerance limits specified by the test matrices), as the at least one first process parameter; and generate the control signal for adjusting the at least one first process parameter such that the difference between the reference position and the pin insertion position of the at least one second pin becomes less than the second threshold value (para. 6 - insertion device may be readjusted in response to the transmitted resulting measurement).

Regarding claim 12, Nakamura teaches in figure(s) 1-5 a method for inspecting insertion states of a plurality of pins inserted into a substrate by a substrate inspection apparatus, comprising: 
emitting pattern light (laser radiation apparatus 15; beam 6; figures 1-3) onto a first substrate (pins on IC 30, board 9) into which a plurality of first pins (leads 9a,9a1..9a8,4; figures 2,4,5) is inserted by a pin insertion apparatus; 
receiving the pattern light reflected (photographic apparatus 22, image processing 23; figure 2) from each of the plurality of first pins (9a*,4); 
generating pin insertion state information (col. 1 lines 5-20 :-  soldering condition of the soldered portions is inspected through its temperature distribution; figures 4A-4B) indicating an insertion state of each of the plurality of first pins by using the pattern light reflected and received from each of the plurality of first pins (9a*,4); 
detecting at least one second pin having an insertion defect (defected pins 9a9, 9a3, 9a7, 9a8; figures 4,5) from among the plurality of first pins by using at least one of pin insertion reference information indicating a reference height and a reference position set for each of the plurality of first pins and the pin insertion state information of each of the plurality of first pins (col. 1 lines 55-65 :-  measuring relative phenomenon of heat transfer on a plurality of junctions as a surface.); 
Nakamura does not teach explicitly generating a control signal for adjusting at least one first process parameter among a plurality of process parameters of the pin insertion apparatus, based on the pin insertion state information for the at least one second pin; and 
transmitting the control signal to the pin insertion apparatus.
(para. 18 - procedure for fitting printed circuit boards with contact pins comprises comparing the measured angle of insertion with a pre-determined angle of insertion and readjusting the insertion device if the difference between the measured angle of insertion and the pre-determined angle of insertion exceeds a pre-determined tolerance limit.), based on the pin insertion state information for the at least one second pin (para. 34 - pin inspection apparatus 17 generates and transmits a control signal over the line 29 for readjusting the pin insertion apparatus 13); and 
transmitting (29) the control signal to the pin insertion apparatus (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakamura by having generating a control signal for adjusting at least one first process parameter among a plurality of process parameters of the pin insertion apparatus, based on the pin insertion state information for the at least one second pin; and transmitting the control signal to the pin insertion apparatus as taught by Nolleck in order to perform necessary communication, control and adjustment of pin insertion apparatus as evidenced by "measuring device (3) may connect to the insertion device (1) in such a way that a resulting measurement, taken by the measuring device (3), may be transmitted to the insertion device (1), which is capable of readjustment in response to the transmitted resulting measurement" (abstract).


Regarding claim 13, Nakamura teaches in figure(s) 1-5 the method of Claim 12, wherein the step of detecting at least one second pin having the insertion defect includes: identifying a reference position of each of the plurality of first pins based on the pin insertion reference information; identifying a pin insertion position of each of the plurality of first pins based on the pin insertion state information; calculating a difference between the reference position and the pin insertion position of each of the plurality of first pins; and if at least one pin in which the calculated difference is equal to or greater than a preset first threshold value is detected from among the plurality of first pins, determining the detected at least one pin as the at least one second pin having the insertion defect (col. 2 lines 15-25 :- thermogram exhibiting temperature distribution of the junctions is processed by image processing to produce an image which clearly shows perfectly joined portions and imperfectly joined portions of the junctions … the object to be measured is nondefective or not by comparing this image with the standard temperature-pattern which is preprocessed by image processing; figures 4).

Regarding claim 14, Nakamura in view of Nolleck teaches the method of Claim 13, 
Nolleck additionally teaches in figure(s) 1 wherein the step of generating the control signal for adjusting at least one first process parameter includes: determining at least one process parameter available for adjusting the difference between the reference position and the pin insertion position of the at least one second pin among the plurality of process parameters, as the at least one first process parameter (para. 2 - check the position of the tips of the pins. However, this can only determine if the circumference of wobble, of the inserted contact pins, is below the tolerance limits specified by the test matrices); and generating the control signal for adjusting the at least one first process parameter such that the difference between the reference position and the pin insertion position of the at least one second pin becomes less than the first threshold value (para. 6 - insertion device may be readjusted in response to the transmitted resulting measurement).

Regarding claim 15, Nakamura teaches in figure(s) 1-5 the method of Claim 12, wherein the step of detecting at least one second pin having the insertion defect includes: calculating a difference between a pin tip position and a pin insertion position of each of the plurality of first pins identified based on the pin insertion state information; and if at least one pin in which the calculated difference is equal to or greater than a preset second threshold value is detected from among the plurality of first pins, determining the detected at least one pin as the at least one second pin having the insertion defect (col. 4 lines 10-15 :-  soldering is determined to be nondefective in the junctions of the lead wires 9a.sub.1, 9a.sub.2, 9a.sub.4 and 9a.sub.6, insufficient in the junction of the lead wire 9a.sub.3, having a blow hole in 9a.sub.5, having a bridge formed over 9a.sub.7 and 9a.sub.8 and having solder peeling off in 9a.sub.9; figures 4).

Regarding claim 16, Nakamura in view of Nolleck teaches the method of Claim 15, 
Nolleck additionally teaches in figure(s) 1 wherein the step of generating the control signal for adjusting at least one first process parameter includes: determining at (para. 2 - check the position of the tips of the pins. However, this can only determine if the circumference of wobble, of the inserted contact pins, is below the tolerance limits specified by the test matrices); and generating the control signal for adjusting the at least one first process parameter such that the difference between the pin tip position and the pin insertion position of the at least one second pin becomes less than the second threshold value (para. 6 - insertion device may be readjusted in response to the transmitted resulting measurement).

Claim(s) 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nolleck, and further in view of MATSUURA et al. (US 20180301369).
Regarding claim 8, Nakamura in view of Nolleck teaches the apparatus of Claim 1, 
Nakamura does not teach explicitly wherein the at least one processor is configured to: identify a reference height of each of the plurality of first pins based on the pin insertion reference information; identify a pin tip height of each of the plurality of first pins based on the pin insertion state information; calculate a difference between the reference height and the pin tip height of each of the plurality of first pins; and if at least one pin in which the calculated difference is equal to or greater than a preset third 
However, MATSUURA teaches in figure(s) 1-3 wherein the at least one processor is configured to: identify a reference height of each of the plurality of first pins based on the pin insertion reference information; identify a pin tip height of each of the plurality of first pins based on the pin insertion state information; calculate a difference between the reference height and the pin tip height of each of the plurality of first pins; and if at least one pin in which the calculated difference is equal to or greater than a preset third threshold value is detected from among the plurality of first pins, determine the detected at least one pin as the at least one second pin having the insertion defect (height positions of inserted pins compared to reference pins predetermined height position; figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakamura by having wherein the at least one processor is configured to: identify a reference height of each of the plurality of first pins based on the pin insertion reference information; identify a pin tip height of each of the plurality of first pins based on the pin insertion state information; calculate a difference between the reference height and the pin tip height of each of the plurality of first pins; and if at least one pin in which the calculated difference is equal to or greater than a preset third threshold value is detected from among the plurality of first pins, determine the detected at least one pin as the at least one second pin having the insertion defect as taught by MATSUURA in order to provide "A pin control method includes: measuring respective height positions of a plurality of pins, which is vertically driven respectively by a plurality of driving units while supporting a substrate" (abstract).

Regarding claim 9, Nakamura as modified by Nolleck and MATSUURA teaches the apparatus of Claim 8, 
Nolleck additionally teaches in figure(s) 1 wherein the at least one processor is configured to: determine at least one process parameter available for adjusting the difference between the reference height and the pin tip height of the at least one second pin among the plurality of process parameters (para. 2 - check the position of the tips of the pins. However, this can only determine if the circumference of wobble, of the inserted contact pins, is below the tolerance limits specified by the test matrices), as the at least one first process parameter; and generate the control signal for adjusting the at least one first process parameter such that the difference between the reference height and the pin tip height of the at least one second pin becomes less than the third threshold value (para. 6 - insertion device may be readjusted in response to the transmitted resulting measurement).

Regarding claim 10, Nakamura in view of Nolleck teaches the apparatus of Claim 1, 
Nakamura does not teach explicitly wherein the at least one processor is configured to: calculate a shoulder coplanarity of each of the plurality of first pins by using a pin shoulder height of each of the plurality of first pins identified based on the pin insertion state information; and if at least one pin in which the calculated shoulder 
However, MATSUURA teaches in figure(s) 1-3 wherein the at least one processor is configured to: calculate a shoulder coplanarity (para. 25 -  substrate processing apparatus 10 further includes a focus ring 18 … 18 is a member for improving in-plane uniformity of the processing accuracy of the wafer W; figure 2) of each of the plurality of first pins by using a pin shoulder height of each of the plurality of first pins identified based on the pin insertion state information (step S108; figure 3); and if at least one pin in which the calculated shoulder coplanarity is equal to or greater than a preset fourth threshold value is detected from among the plurality of first pins, determine the detected at least one pin as the at least one second pin having the insertion defect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakamura by having wherein the at least one processor is configured to: calculate a shoulder coplanarity of each of the plurality of first pins by using a pin shoulder height of each of the plurality of first pins identified based on the pin insertion state information; and if at least one pin in which the calculated shoulder coplanarity is equal to or greater than a preset fourth threshold value is detected from among the plurality of first pins, determine the detected at least one pin as the at least one second pin having the insertion defect as taught by MATSUURA in order to provide "A pin control method includes: measuring respective height positions of a plurality of pins, which is vertically driven respectively by a plurality of driving units while supporting a substrate" (abstract).

Regarding claim 17, Nakamura in view of Nolleck teaches the method of Claim 12, 
Nakamura does not teach explicitly wherein the step of detecting at least one second pin having the insertion defect includes: identifying a reference height of each of the plurality of first pins based on the pin insertion reference information; identifying a pin tip height of each of the plurality of first pins based on the pin insertion state information; calculating a difference between the reference height and the pin tip height of each of the plurality of first pins; and if at least one pin in which the calculated difference is equal to or greater than a preset third threshold value is detected from among the plurality of first pins, determining the detected at least one pin as the at least one second pin having the insertion defect.
However, MATSUURA teaches in figure(s) 1-3 wherein the step of detecting at least one second pin having the insertion defect includes: identifying a reference height of each of the plurality of first pins based on the pin insertion reference information; identifying a pin tip height of each of the plurality of first pins based on the pin insertion state information; calculating a difference between the reference height and the pin tip height of each of the plurality of first pins; and if at least one pin in which the calculated difference is equal to or greater than a preset third threshold value is detected from among the plurality of first pins, determining the detected at least one pin as the at least (height positions of inserted pins compared to reference pins predetermined height position; figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakamura by having wherein the step of detecting at least one second pin having the insertion defect includes: identifying a reference height of each of the plurality of first pins based on the pin insertion reference information; identifying a pin tip height of each of the plurality of first pins based on the pin insertion state information; calculating a difference between the reference height and the pin tip height of each of the plurality of first pins; and if at least one pin in which the calculated difference is equal to or greater than a preset third threshold value is detected from among the plurality of first pins, determining the detected at least one pin as the at least one second pin having the insertion defect as taught by MATSUURA in order to provide "A pin control method includes: measuring respective height positions of a plurality of pins, which is vertically driven respectively by a plurality of driving units while supporting a substrate" (abstract).

Regarding claim 18, Nakamura as modified by Nolleck and MATSUURA teaches the method of Claim 17, 
Nolleck additionally teaches in figure(s) 1 wherein the step of generating the control signal for adjusting at least one first process parameter includes: determining at least one process parameter available for adjusting the difference between the reference height and the pin tip height of the at least one second pin among the plurality of process parameters, as the at least one first process parameter (para. 2 - check the position of the tips of the pins. However, this can only determine if the circumference of wobble, of the inserted contact pins, is below the tolerance limits specified by the test matrices); and generating the control signal for adjusting the at least one first process parameter such that the difference between the reference height and the pin tip height of the at least one second pin becomes less than the third threshold value (para. 6 - insertion device may be readjusted in response to the transmitted resulting measurement).

Regarding claim 19, Nakamura in view of Nolleck teaches the method of Claim 12, 
Nakamura does not teach explicitly wherein the step of detecting at least one second pin having the insertion defect includes: calculating a shoulder coplanarity of each of the plurality of first pins by using a pin shoulder height of each of the plurality of first pins identified based on the pin insertion state information; and if at least one pin in which the calculated shoulder coplanarity is equal to or greater than a preset fourth threshold value is detected from among the plurality of first pins, determining the detected at least one pin as the at least one second pin wherein the step of detecting at least one second pin having the insertion defect includes: calculating a shoulder coplanarity of each of the plurality of first pins by using a pin shoulder height of each of the plurality of first pins identified based on the pin insertion state information; and if at least one pin in which the calculated shoulder coplanarity is equal to or greater than a preset fourth threshold value is detected from among the plurality of first pins, 
However, MATSUURA teaches in figure(s) 1-3 wherein the step of detecting at least one second pin having the insertion defect includes: calculating a shoulder coplanarity of each of the plurality of first pins by using a pin shoulder height of each of the plurality of first pins identified based on the pin insertion state information; and if at least one pin in which the calculated shoulder coplanarity is equal to or greater than a preset fourth threshold value is detected from among the plurality of first pins, determining the detected at least one pin as the at least one second pin wherein the step of detecting at least one second pin having the insertion defect includes: calculating a shoulder coplanarity (para. 25 -  substrate processing apparatus 10 further includes a focus ring 18 … 18 is a member for improving in-plane uniformity of the processing accuracy of the wafer W; figure 2) of each of the plurality of first pins by using a pin shoulder height of each of the plurality of first pins identified based on the pin insertion state information (step S108; figure 3); and if at least one pin in which the calculated shoulder coplanarity is equal to or greater than a preset fourth threshold value is detected from among the plurality of first pins, determining the detected at least one pin as the at least one second pin having the insertion defect.having the insertion defect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakamura by having wherein the step of detecting at least one second pin having the insertion defect includes: calculating a shoulder coplanarity of each of the plurality of first pins by using A pin control method includes: measuring respective height positions of a plurality of pins, which is vertically driven respectively by a plurality of driving units while supporting a substrate" (abstract).

Allowable Subject Matter

Claim(s) 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 11 and 20, the prior arts of record do not fairly teach or suggest “wherein the step of generating the control signal for adjusting at least one first process parameter includes: determining at least one process parameter available for adjusting the shoulder coplanarity of the at least one second pin among the plurality of process parameters, as the at least one first process parameter; and generating the control signal for adjusting the at least one first process parameter such that the shoulder coplanarity of the at least one second pin becomes less than the fourth threshold value” including all of the limitations of the base claim and any intervening claims.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Sabersky et al. (US 4827436) discloses "Non-contact High Resolution Displacement Measurement Technique".
 Chemaly et al. (US 5058177) discloses "Method For Inspection Of Protruding Features".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868